The judgment of the general court was as follows :
“It seems to the court here, that the separation of the jury impanneled for the trial of this case, as set forth in the bill of. exceptions, was sufficient cause for setting aside the verdict, and the circuit court ought accordingly to have set aside the same and granted a new trial: Therefore,” judgment reversed, verdict set aside, and cause remanded to circuit court for a new trial to be had therein upon the indictment.
Leigh, Fry and Wilson, J. dissented.